MEMORANDUM **
Soto’s sentence violates United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), because the district court operated under the belief that the Federal Sentencing Guidelines are mandatory, rather than advisory. Because Soto did not challenge his sentence on this ground in the district court, we grant a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). See also United States v. Moreno-Hernandez, 419 F.3d 906, - (9th Cir.2005) (holding that “defendants are entitled to limited remands in all pending direct criminal appeals involving unpreserved Booker error, whether constitutional or nonconstitutional.”).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.